Exhibit 10.16a
April 21, 2008
Todd Hollander
1448 Sea Ridge Dr.
Newport Beach, Ca. 92660
Dear Todd:
It is a pleasure to confirm the offer of employment made to you for the position
of
Executive Vice President of the Sales Division of Citizens Business Bank. The
position reports to Chris Myers, President and Chief Executive Officer. I hope
you find the following terms to be acceptable:

     
Position:
  Executive Vice President of the Sales Division
 
   
Salary:
  $265,000 per year. You will be eligible for a Performance Review and salary
increase in April 2009.
 
   
Sign Bonus:
  $35,000. In the event that you leave Citizens Business Bank prior to 12/31/08,
you will be responsible for the reimbursement of the signing bonus.
 
   
Performance Compensation:
  You will be eligible to participate in the 2008 Performance Compensation Plan
payable in February 2009. The specific performance measurements for your
Performance Compensation Plan will be discussed with you in more detail. You
will be eligible to receive 75% of your base salary under this Plan. This Plan
will be prorated for 2008; however, your bonus will be no less than $75,000.
This bonus is subject to satisfactory job performance in 2008.
 
   
Car Allowance:
  $1,200 monthly.
 
   
Stock Options:
  20,000 Stock Options to be approved at the June Board Meeting.
 
   
Change of Control:
  Two year Change of Control.
 
   
Country Club Membership:
  Will be considered for 2009 membership based on fully satisfactory job
performance in 2008.
 
   
Start Date:
  On or before May 15, 2008.

 



--------------------------------------------------------------------------------



 



Page 2 of 3
Todd Hollander
April 21, 2008

Deferred Compensation Plan:   You will be eligible to participate in the
Deferred Compensation Plan. Details will be provided upon hire.

As a full-time regular employee you will be eligible to participate in the
Bank’s benefit plans. All benefits are based on your anticipated start date
indicated above.
You will be provided detailed information about your medical benefit options
shortly before your waiting period ends.

  •   Vacation         You will be eligible for fourteen (14) days of vacation
in 2008 and twenty (20) days of vacation in 2009.     •   Medical Insurance    
    You will be eligible to participate in the Bank’s Benefits Plan on the first
day of the month following 30 days of continuous employment with the Bank.     •
  401(k) and Profit Sharing Plan         You will be eligible to participate in
the CVB Financial Corporation 401(k) portion of the plan on June 1, 2008. Profit
Sharing information will be provided to you.

Drug Test — We require a pre-employment drug test. The job offer will be
contingent on successfully passing the drug test. Please contact Human Resources
to schedule an appointment for a pre-employment drug test. The number is
(909) 483-7126.
At Will Statement — The employment relationship is based on the mutual consent
of the associate and Citizens Business Bank. Accordingly, at any time, either
the associate or the Bank can terminate the employment relationship at will,
with or without cause or advance notice.
Proprietary or Confidential Information — We would also like to confirm that we
are not hiring you to acquire any proprietary or confidential information of
your prior employers and ask that you neither bring any such information with
you nor disclose any such information during your employment with us. We also
want to ensure that your employment with the Company does not violate any
noncompetition, non-solicitation, nondisclosure, or proprietary information or
other similar agreements to which you may be bound. If you are bound by such an
agreement with a prior employer or anyone else, please give us a copy of that
agreement so that we can ensure that your employment with CBB will not violate
that agreement. By not providing us with such an agreement, you are representing
that no such agreement exists and that you will not be prevented from performing
any of your duties for CBB as a result of any agreement with or other
contractual or statutory obligation to (including, without limitation, any
noncompetition, proprietary information or nondisclosure agreement) any prior
employer or other person or entity.

 



--------------------------------------------------------------------------------



 



Page 3 of 3
Todd Hollander
April 21, 2008
Todd, please feel free to call me if you should have any questions or require
additional information. I am excited about the opportunity to work with you in
building the future at Citizens Business Bank.
Sincerely,
Christopher D. Myers
President and Chief Executive Officer
I have read this offer and accept the terms of the position described herein.

                     
Signature
          Date        
 
 
 
         
 
   

 

*   This offer expires April 30, 2008.

 